UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                 AMENDED
                           No. 11-1069

                     PPL CORPORATION AND SUBSIDIARIES

                                           v.

                    COMMISSIONER OF INTERNAL REVENUE,
                                          Appellant
                             _________________

                             Appeal from Decision of the
                                United States Tax Court
                           Tax Court Docket No. 07-25393
                     Tax Court Judge: Honorable James S. Halpern
                                 _________________


Present:     AMBRO, CHAGARES and GARTH, Circuit Judges


______________________ J U D G M E N T O R D E R _______________________

By Opinion and Judgment entered December 22, 2011, this Court held that the United
Kingdom windfall tax is not creditable foreign tax under Internal Revenue Code §901
and reversed the decision of the Tax Court.

By order dated October 29, 2012, the Supreme Court of the United States granted PPL
Corporation’s petition for writ of certiorari. On May 20, 2013, the Supreme Court issued
its opinion reversing the judgment of this Court.

Accordingly, it is hereby ORDERED that the judgment of the Tax Court is hereby
affirmed. Costs taxed in favor of Appellees

                                        By the Court,

                                        s/ Thomas L. Ambro
                                        Circuit Judge

Dated: August 26, 2014
Appeal No. 11-1069
PPL Corp v. Commissioner of Internal Revenue
Page 2



DWB/cc:
            Mark B, Bierbower, Esq.
            Timothy L. Jacobs, Esq.
            Richard E. May, Esq.
            Thomas J. Clark, Esq.
            Gilbert S. Rothenberg, Esq.
            Francesca U. Tamami, Esq.
            Alan I. Horowitz, Esq.
            John A. Nolet, Esq.
            Francesca Ugolini, Esq.